Citation Nr: 9910842	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a back 
wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1969.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
January 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision the RO 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD), an injury to the right middle finger, 
right ear hearing loss, tinnitus, and the residuals of a 
shrapnel wound to the back.  The RO also granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating for the disorder. 

The Board notes that the veteran does not appear to have 
submitted a timely substantive appeal pertaining to the issue 
currently before the Board.  Subsequent to the RO's January 
1994 rating decision he submitted a timely notice of 
disagreement and a statement of the case was issued in April 
1994.  His VA Form 9, Appeal to the Board of Veterans' 
Appeals, which was received in May 1994, made reference only 
to his claim for service connection for PTSD.  No further 
communication was received from the veteran or his 
representative until July 1996, when the veteran's 
representative submitted a VA Form 646, Statement of 
Accredited Representation in Appealed Case, in which he noted 
that the issues on appeal included a claim for service 
connection for "schrapnel wounds."  The RO issued 
supplemental statements of the case pertaining to the issue 
of entitlement to service connection for a shrapnel wound in 
May 1997 and May 1998, but no communication was received from 
the veteran or his representative within 60 days of the 
issuance of the supplemental statements of the case.

Ordinarily, a substantive appeal must be received within one 
year of the mailing of the notice of the decision being 
appealed or within 60 days of the issuance of a statement of 
the case or a supplemental statement of the case.  38 C.F.R. 
§ 7105(c) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held, however, that the Board may waive the 
timely filing of a substantive appeal, even if the veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that an extension of time in which to 
file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303 (1998)).

In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal, because the 
veteran was lead to believe that he had timely perfected his 
appeal by the issuance of supplemental statements of the case 
and the certification of the issue as being developed for 
appellate consideration, and because the veteran and his 
representative have offered testimony and argument in support 
of his claim.  

In an April 1997 rating decision the RO granted entitlement 
to service connection for PTSD, tinnitus, and right ear 
hearing loss and assigned a 10 percent rating for bilateral 
hearing loss.  In a May 1997 statement the veteran indicated 
that he was satisfied with the 10 percent rating assigned for 
hearing loss, and in a May 1998 rating decision the RO 
granted service connection for the residuals of an injury to 
the right middle finger.  The Board finds, therefore, that 
the issues of entitlement to service connection for PTSD, an 
injury to the right middle finger, right ear hearing loss, 
and tinnitus and the rating assigned for hearing loss are no 
longer within the Board's purview.  See Grantham v. Brown, 
114 F.3d 1156 (1997) (a notice of disagreement pertaining to 
the denial of service connection ceases to be valid when 
service connection is granted by the RO); see also Hamilton 
v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) (the Board has no 
authority to proceed on an issue if the veteran indicates 
that adjudication of that issue should cease).


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a back wound is not supported by competent evidence of a 
current disability that is related to an in-service injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a back wound is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a back injury 
or wound.  His discharge certificate shows that he served in 
Vietnam in the field artillery.

The report of a September 1993 VA examination indicates that 
the veteran denied having incurred any shrapnel wounds.  
Examination of the skin revealed no abnormalities and 
examination of the musculoskeletal system showed no evidence 
of scarring or any other relevant abnormality.  VA treatment 
records for July through October 1993 show that the veteran 
received treatment for other disabilities, but do not 
document any complaints or clinical findings pertaining to an 
injury or wound to the back.

During a May 1998 hearing, the veteran testified that in 
November 1967, while serving in an artillery unit, he had 
been standing on top of an ammunition bunker while setting 
the stake for aiming the artillery when the ammunition bunker 
had blown up.  He stated that the force of the blast threw 
him through the air and he was struck in the back by a piece 
of wood from the bunker.  He stated that the wood hit him in 
the back, between the shoulder blades, along the spinal 
column.  He also testified that he received treatment from a 
medic, but did not receive hospital treatment.  He also 
stated that since the injury, he had experienced pain in the 
area where he had been struck by the wood.  He further 
testified that he had difficulty bending and turning in 
certain positions, and that he had a mole or growth on the 
spot where the wood had hit him.  He denied having received 
any treatment for the injury since separation from service.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability relates to an observable disorder, 
lay evidence may be adequate to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999).  Medical evidence 
is required, however, to show a relationship between the 
current medical diagnosis and the continuing symptomatology.  
Sacks v. West, 11 Vet. App. 314 (1998).

If the veteran was engaged in combat when the claimed injury 
or disease occurred, his statements are sufficient to 
establish the incurrence of the disease or injury in service.  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); see 
also Arms v. West, No. 96-1214, slip op. at 9 (U.S. Vet. App. 
Feb. 11, 1999); 38 C.F.R. § 3.304 (1996).  Nevertheless, in 
order for the claim to be well grounded, the veteran must 
submit medical evidence of a current disability and, 
generally, medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Wade v. West, 
11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131 (U.S. Vet. App. Feb. 8, 1999).  VA may, however, 
dependent on the facts of the case, have a duty to notify him 
of the evidence needed to support his claim.  38 U.S.C.A. 
§ 5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).  The veteran has not indicated the existence of any 
evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  

The Court of Veterans Appeals has concluded that Collette did 
not obviate the other requirements for a well-grounded claim 
set out in Caluza (i.e. competent evidence of a current 
disability and of a medical nexus between service and a 
current disability).  Arms v. West, No. 96-1214 (U.S. Vet 
App. Feb. 11, 1999); Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).  Because there is a presumption of 
credibility as to all evidence submitted for purposes of 
rendering a claim well grounded, regardless of whether the 
veteran engaged in combat or not, application of 38 U.S.C.A. 
§ 1154(b) to the question of well groundedness has been 
described as "largely superfluous." Arms v. West, slip op. 
at 9.

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for the 
residuals of a back injury or wound is not well grounded.  
The veteran testified that he incurred an injury to the upper 
back when he was struck by a piece of wood when an ammunition 
dump exploded.  For the purpose of determining whether his 
claim is well grounded, his statements are presumed to be 
credible.  Samuels v. West, 11 Vet. App. 433 (1998).  The 
veteran is competent to provide evidence that he was struck 
in the back by a piece of wood during service because it 
pertains to an observable occurrence, and the Board finds, 
therefore, that the second element of Epps has been 
satisfied. 38 U.S.C.A. § 1154, Savage, 10 Vet. App. at 496.

There is no competent medical evidence of record, however, 
showing that the veteran has a current disability that is 
related to the in-service injury, and the first element of 
Epps has not been satisfied.  Although the veteran is 
competent to provide evidence of having been struck by a 
piece of wood, he is not competent to provide evidence of a 
medical diagnosis, or to relate that diagnosis to the in-
service injury.  Grottveit, 5 Vet. App. at 93.

In the absence of competent medical evidence of a current 
diagnosis of a disorder that is related to the in-service 
injury, the claim of entitlement to service connection for 
the residuals of a back injury or wound is not well grounded, 
and must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (the veteran is not entitled to service connection 
simply because he incurred an injury in service; his claim is 
not valid in the absence of proof of a present disability 
resulting from that injury).


ORDER

The claim of entitlement to service connection for the 
residuals of a back wound is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

